Citation Nr: 0110138	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a left hip 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to June 
1998.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

The Board notes that the rating decision of May 1999 
adjudicated 24 service connection claims.  Service connection 
was granted for 6 disabilities, and the other claims were 
denied.  The RO notified the veteran of the rating actions in 
June 1999.  In December 1999, the veteran filed a notice of 
disagreement as to only 2 issues: service connection for left 
hip pain; and service connection for asthma.  A statement of 
the case addressing those 2 issues was furnished in February 
2000.  In May 2000, the veteran filed VA Form 9, Appeal to 
the Board of Veterans' Appeals, and stated that he was 
appealing the denial of service connection for asthma.  Also 
in May 2000, the veteran's representative filed VA Form 646, 
Statement of Accredited Representative in Appealed Case, in 
which the representative stated that the veteran also wished 
to appeal the denial of service connection for left hip pain.  
The Board finds that the representative's statement 
constituted a timely substantive appeal on that issue, and 
that the issues before the Board are as stated on the first 
page of this decision.  See 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.200, 20.302 (2000).

The Board also notes that, in January 2001, the veteran's 
representative filed a brief on appeal, which listed claims 
which had been denied by the rating decision of May 1999 and 
not timely appealed by the veteran.  The reference to the 
other issues in the brief on appeal of January 2001 was not 
made within the one year period commencing with the RO's 
letter of June 2, 1999, notifying the veteran of the May 1999 
rating decision and thus was not a timely notice of 
disagreement as to those issues.  In any event, a notice of 
disagreement must be filed with the agency of original 
jurisdiction which adjudicated the claims in question, and 
not with the Board.  See 38 U.S.C.A. § 7105(b)(1); Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996).   

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Pre-existing asthma increased in severity during active 
service.

3.  There is no medical evidence that the veteran has a 
current left hip disability.


CONCLUSIONS OF LAW

1.  Asthma was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).

2.  A left hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts pertaining to 
the veteran's claims have been properly and sufficiently 
developed.  In this regard, the Board recognizes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096.  The VCAA eliminates the 
requirement that a claim be well grounded, redefines VA's 
obligations with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  The VCAA is applicable to all claims 
filed on or after the date of enactment or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, the 
Board finds that a remand in this case for further 
development of the evidence is not required.  The veteran has 
been afforded VA examinations, and his service medical 
records and private post-service medical records have been 
obtained.  He has not identified any additional evidence 
which might substantiate his claims.  The Board, therefore, 
finds that VA has made reasonable efforts to assist the 
veteran in substantiating his claims and further assistance 
is not required.  The Board finds that the veteran will not 
be prejudiced by the Board's consideration of the merits of 
his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran's service medical records include a June 1984 
enlistment report of medical examination noting that the 
veteran's lungs and chest were normal on clinical evaluation.  
On a corresponding report of medical history, the veteran 
stated that he had a history of asthma, and denied any bone 
or joint deformity.  The physician's summary section noted 
that the veteran had had  asthma one time, at age 8-9, none 
since.

In July and August 1985, the veteran sought treatment for 
chest and lung complaints.  Diagnoses included bronchospasms 
secondary to bronchitis vs. pneumonia, reactive airway 
disease vs. infection-induced bronchospasm, and pneumonia.  
In August 1985, the veteran underwent a specialist 
consultation, the report of which noted that the veteran's 
past medical history was positive for asthma, last at age 8, 
with no prior history of pneumonia or bronchitis.  The 
impression was post-infectious bronchospasm by history, 
improving, resolving clinically.  A November 1985 treatment 
report provides a diagnosis of chronic bronchitis, resolving.  
An undated treatment report, dated shortly before early 
October 1988, set forth a diagnosis of bronchitis, chronic.

A February 1989 report of medical examination noted that the 
veteran's lungs and chest were normal on physical 
examination.

On a December 1994 report of medical history, the veteran 
indicated that he had had childhood asthma, and denied any 
bone, joint or other deformity.  The physician's summary 
listed bronchial asthma as an 8 year old, none since.  It was 
also noted that the veteran was hit by a car at age 16.  

Service treatment reports document that, in late July 1996, 
the veteran was hit by a car while he was riding a bicycle.  
Two days after the accident, he sought treatment for various 
complaints, including soreness of the left hip.  It was noted 
that there were no breaks in the veteran's skin or other 
injuries or complaints.  The veteran reported that his pain 
was dull, and said that, occasionally when he was sitting and 
moved his left leg a certain way, it resulted in a sharp pain 
down his leg.  He denied other numbness or tingling.  The 
pertinent assessment was contusion of the left buttock.  A 
follow-up treatment note dated in August 1996 provided an 
assessment of probable continuing hip strain.  

An April 1998 report of medical examination noted that the 
veteran's lungs and chest, and lower extremities, were normal 
on clinical evaluation.  The examiner noted status post left 
hip pain since a motor vehicle accident in 1996, no current 
complaints.  On a corresponding report of medical history, 
the physician's summary section noted occasional left hip 
musculoskeletal pain that first began after the June 1996 
motor vehicle accident, relieved with Motrin, with no problem 
in over one year.  

According to the report of a September 1998 VA general 
medical examination, the veteran complained of left hip pain 
when he tried to abduct or rotate it.  He said that he had 
this pain since a motor vehicle accident at age 18 and a 
second accident in 1996.  The veteran also reported multiple 
episodes of pneumonia since 1985 and denied any current 
shortness of breath, cough, sputum or hemoptysis.  On 
physical examination, the veteran's chest had no wheezing or 
crepitations and there were no limitations of any joint 
movements.  The pertinent diagnosis was multiple episodes of 
pneumonia; the veteran denied any problems with ambulation 
and was able to walk and run without problems; and he denied 
any cough, sputum, hemoptysis, or shortness of breath and was 
stable.  

According to the report of a September 1998 VA orthopedic 
examination, the veteran complained of occasional left hip 
pain, not specifically related to activities and brought on 
by unsuspecting activities.  He reported being hit by a car 
at the age of 16 as well as being hit by a car while riding a 
bike in 1996.  Physical examination of the veteran's hips 
found no difference between them and that no movements 
appeared to cause the veteran any discomfort.  It was also 
noted that there was no popping or catching.  The final 
pertinent assessment was left hip condition, not noted on 
this examination.  In a discussion, the examiner again stated 
that there was nothing found on the examination regarding the 
veteran's left hip.  

The report of a September 1998 VA respiratory examination 
indicated that the examiner reviewed the veteran's claims 
file prior to the examination.  The examiner noted that the 
veteran had a childhood history of asthma at age 8 but was 
unaware of any persistent problem.  The examiner also 
reviewed the relevant findings in the veteran's service 
medical records.  The veteran was reported to have said that, 
while on active duty, he was never told he had asthma and, in 
fact, was told that he did not have it.  On physical 
examination, the veteran's lungs moved symmetrically with 
inspiration and expiration and were tympanic to percussion.  
He had end expiratory wheezing and on forced supine 
expiration had severe wheezing.  The expiratory phase was 
noted to be prolonged.  Results of pulmonary function tests 
were provided and noted to be consistent with moderate to 
severe asthma.  The examiner observed that the veteran had 
never been treated with inhaled steroids.  The pertinent 
diagnoses were allergic rhinitis, and moderate to severe 
asthma.

A September 1998 VA radiographic examination of the veteran's 
chest resulted in an impression of no significant 
cardiopulmonary disease.  A September 1998 VA radiographic 
examination of the veteran's left hip resulted in an 
impression of no significant bone or joint abnormality of the 
left hip.  

In a November 1999 report, Mark S. Weissman, M.D., a private 
physician, stated that the veteran had been treated at his 
office since April 1999 for asthma.  Dr. Weissman stated that 
the veteran reported a history of childhood asthma with his 
last significant episode at the age of 8 or 9.  Dr. Weissman 
also set forth the veteran's in-service history.  He noted 
that the veteran had brought in his medical records to 
confirm his history.  Dr. Weissman provided an opinion that 
it was apparent that the veteran's current respiratory 
condition developed while he was in the military, and that he 
did not have a significant prior history of respiratory 
problems except in childhood and had experienced basically 
ten years with no respiratory problems at all prior to 
joining the military.  

A claimant with active service may be granted service 
connection for disease or disability when the evidence shows 
that the disease or disability was either incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303, 3.304. The disease entity for which 
service connection is sought must be "chronic" as opposed to 
merely "acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A regulatory presumption of soundness provides that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time of 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Based on a thorough review of the record, the Board finds 
that the evidence of record supports entitlement to service 
connection for asthma.  In so finding, the Board first finds 
that the presumption of soundness at service entrance has 
been rebutted by clear and unmistakable evidence, including 
the history provided by the veteran, that asthma existed 
prior to his entrance upon active duty.  However, the 
evidence also shows that the underlying condition of asthma, 
which had been quiescent for years prior to service entrance, 
increased in severity while the veteran was on active duty.  
38 C.F.R. § 3.306 provides a presumption of aggravation in 
such circumstances.  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
As there is no competent evidence which rebuts the 
presumption that the veteran's asthma was aggravated while he 
was on active duty, service connection for asthma is 
established.  38 U.S.C.A. §§ 1110, 1131. 

Turning to the claim for service connection for a left hip 
disability, the Board notes that there is no medical evidence 
of any current left hip disability.  In fact, VA physical and 
radiographic examinations in September 1998 were negative for 
any such disability.  The Board recognizes the testimony by 
the veteran that he suffers from a left hip pain.  However, 
as a layman he is not qualified to render a medical 
diagnosis, Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992), and pain alone, without a diagnosed malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  As there is no 
competent medical evidence of a current left hip disability, 
service connection for a left hip disability is not 
established.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

As the preponderance of the evidence is against the veteran's 
claim for service connection for a left hip disability, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991). 
     

ORDER

Service connection for asthma is granted.

Service connection for a left hip disability is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

